



COURT OF APPEAL FOR ONTARIO

CITATION: Carriere Industrial Supply Limited v.
    Toronto-Dominion Bank,

2015 ONCA 852

DATE: 20151207

DOCKET: C59688

Simmons, van Rensburg and Hourigan JJ.A.

BETWEEN

Carriere
    Industrial Supply Limited and

Dibrina
    Sure Benefits Consulting Inc.

Plaintiffs (Respondents/

Appellants by way of
    cross-appeal)

and

The
    Toronto-Dominion Bank
, 2026227 Ontario Inc.,

2140074
    Ontario Inc., James Garland and John Davis

Defendants (
Appellant/

Respondent by way
    of cross-appeal
)

Geoff R. Hall and Richard J. Lizius, for the appellant/respondent
    by way of cross-appeal

J. Anthony Caldwell, for the respondents/appellants by
    way of cross-appeal

Heard: November 9, 2015

On appeal from the judgment of Justice Herman
    Wilton-Siegel of the Superior Court of Justice, dated November 7, 2014.

ENDORSEMENT


[1]

Following a four-day trial, the trial judge found The
    Toronto-Dominion Bank (the Bank) liable to the respondents,
Carriere
    Industrial Supply Limited and Dibrina Sure Benefits Consulting Inc.,
for knowing assistance in a breach of trust in relation to a payment
    on February 2, 2011 of $1,000,000 from the payroll account of 2026227 Ontario
    Inc. (TPC) into the payroll account of 2140074 Ontario Inc. (TPN).

[2]

The trial judge dismissed the respondents claim against
    the Bank for knowing receipt of trust funds in relation to $1,327,616 transferred
    by TPC on January 20 and 21, 2011 from its payroll account to its tax account,
    which had the effect of reducing, but not eliminating, an existing overdraft in
    the tax account.

[3]

The Bank appeals from the finding of liability for
    knowing assistance in a breach of trust.

[4]

The respondents cross-appeal from the dismissal
    of their claim for knowing receipt of trust funds.

The Participants

[5]

TPC and its franchisees carried on a payroll
    processing and payment business and for that purpose obtained banking services
    from the Bank to service their approximately 1500 clients.

[6]

TPN is a wholly owned subsidiary and franchisee
    of TPC and from and after 2009 carried on a similar business for about 300
    clients.

[7]

The respondents are representative
    plaintiffs appointed to represent the interests of 416 claimants who were
    customers of TPC and its franchisees, and who suffered a loss as a result of
    events that occurred between January and March 2011.

The Payroll and Tax Accounts

[8]

Both TPC and TPN maintained at least three
    accounts for business purposes at the Bank: an operating account, a payroll
    account and a tax account.

[9]

To the Banks knowledge, the payroll accounts
    and the tax accounts were trust accounts containing funds TPC and TPN obtained
    from their clients and which they were obliged to remit on account of payroll
    amounts owing to their clients employees and future tax payments owing in
    relation to such amounts to the relevant authorities.

[10]

When providing services to their employer
    clients, on the evening of the first day of the payment cycle, TPC and TPN pulled
    an automated debit from their clients accounts and deposited the debit amount
    into their payroll accounts. The automated debit amount consisted of: the net
    payroll amount to be paid to the clients employees; the tax remittance for
    each client, including the employer remittance amount; and the processing fee
    charged to the client.

[11]

On the morning of the second day of the payment
    cycle, the debit amount was segregated into three separate amounts and pushed
    in three separate transfers as follows: the net payroll amount to the Bank for
    deposit into individual employee accounts (received on the morning of the
    fourth day of the payment cycle); the tax remittance amount owing on account of
    future tax payments to the tax account (received on the fourth day of the
    payment cycle); and the processing fee to the operating account (received on
    the fourth day of the payment cycle).

The Operation of the Payroll and Tax Accounts
    Prior to 2011

[12]

James Garland acquired TPC and TPN in 2003. At
    or around the time of the acquisition, Garland was told that a possible deficit
    existed in TPCs tax account of between $250,000 and $300,000. Further, on his
    examination for discovery, Garland acknowledged that TPC used funds in its tax
    account not immediately required to fund tax remittances to pay TPC operating
    expenses. On average, the funds so used amounted to about $65,000 per year,
    totaling about $520,000 for the period from 2003 to 2011.

[13]

Apart from a small overdraft line of credit for
    the first two years after 2003, TPC did not maintain any line of credit or overdraft
    facilities with the Bank for the purpose of its operations. Nonetheless, on
    approximately 100 occasions between 2003 and 2011, an overdraft remained in TPCs
    tax account at the end of the business day. The trial judge was satisfied that
    a Bank representative contacted TPC concerning these overdrafts on most if not
    all occasions and that the representative was told that the overdraft was due
    to a timing difference between the payment and receipt of funds from employers
    and that the overdraft would be covered the following day.

The Events Giving Rise to the Litigation

[14]

Because of an overdraft in TPCs tax account
    that arose in early January 2011 and increased thereafter, on January 25, 2011,
    Garland agreed to have TPC engage BDO Canada Inc. to conduct an investigation
    of TPCs affairs.

[15]

BDO concluded that on or around January 6, 2011,
    TPC made a significant overpayment from its tax account to the Canada Revenue
    Agency (the CRA). This caused an overdraft that increased over time.
    Ultimately, BDOs investigation revealed an overall underlying shortfall in TPCs
    tax account of approximately $2.4 million.

[16]

On January 20 and 21, 2011, before the BDO
    investigation commenced, TPC pushed $1,327,616 from its payroll account to its
    tax account, thereby reducing, but not eliminating, the overdraft that then
    existed. In so doing, TPC used funds held in trust to fund future tax
    remittances to reduce an underlying shortfall in its tax account.

[17]

On January 28, 2011, before the results of the
    BDO investigation were in, the Bank set up an unsolicited demand loan for TPC
    in the amount of $1,040,284.43, thereby reducing the overdraft in the tax
    account to $0. At that time, the Bank advised TPC that it could continue to
    operate but that no further overdrafts in its tax account would be permitted.

[18]

On February 2, 2011, TPC made an electronic
    transfer of funds from its payroll account to TPNs payroll account, in
    purported repayment of a loan between those accounts made in October 2010. On
    February 10, 2011, Garland advised the Bank that TPC could no longer carry on
    its business. The Bank therefore froze TPCs accounts.

The Respondents Claims

[19]

Among other things, the respondents claimed that
    the Bank should repay the sum of $1,327,626 transferred by TPC from its payroll
    account to its tax account on January 20 and 21, 2011 based on the doctrine of
    knowing receipt of trust funds, as that transfer operated to reduce the
    overdraft owing to the Bank on that date.

[20]

The respondents also claimed that the Bank
    should pay the sum of $1,000,000 transferred from the TPC payroll account to
    the TPN payroll account on February 2, 2011, based on the doctrine of knowing
    assistance in a breach of trust.

The Trial Judges Findings

[21]

The trial judge rejected the respondents claim
    based on knowing receipt of trust funds. Although the trial judge was satisfied
    that the Bank knew TPCs payroll and tax accounts were trust accounts, he was
    not satisfied the Bank was aware the tax account was operating in a deficit position
    when Garland acquired TPC. Further, he was not satisfied that the continuing
    and increasing overdrafts in the TPC tax accounts and the advice the Bank
    received that the overdrafts were being covered in part by monies from related
    parties triggered a duty on the Bank to inquire into the source of the
    deficits.

[22]

This was because TPC did not have any credit
    facilities with, or reporting obligations to, the Bank. Further, TPC had always
    provided an explanation to the Bank that the overdrafts arose due to timing
    differences in payments and payouts and had always previously covered the
    overdrafts within the 48-hour time period the Bank had for recourse against the
    payments that caused the overdrafts, albeit on at least one occasion through a
    transfer made from TPN. In the trial judges view, in these circumstances the
    Bank had no basis on which to reject TPCs explanation, absent knowledge of the
    deficit in the tax account.

[23]

Further, the trial judge was not satisfied that
    the respondents had established that the $1,327,626 transferred by TPC was a
    receipt as required under the doctrine of knowing receipt. The fact that this
    sum operated to reduce TPCs overdraft to the Bank in this case was a function
    of the timing of the transfer of funds and the due date of the remittances to
    the CRA  it did not happen because of any independent action on the part of
    the Bank.

[24]

However, the trial judge allowed the respondents
    claim for knowing assistance in a breach of trust. He concluded that the
    $1,000,000 transfer from TPCs payroll account to TPNs payroll account was
    patently a breach of trust and that the Bank participated in the breach by
    continuing to grant TPC access to electronic banking facilities. He found the
    knowledge requirement for knowing assistance was met because the Bank had
    recognized the existence of a deficit in the tax account

a trust account, which should not have a deficit

when it converted the overdraft to a loan. Further, Garland had
    raised the possibility of a fraud in a meeting with the Bank on January 25,
    2011. In these circumstances, the trial judge concluded the Bank acted
    recklessly in allowing TPC to continue to access electronic banking facilities
    on an unmonitored basis in relation to the payroll account.

The Appeal

[25]

The Bank raises three issues on its appeal from
    the finding of liability for knowing assistance. First, it claims that the
    trial judge misapplied the knowledge requirement for knowing assistance in a
    breach of trust. Second, it argues that the trial judge erred in finding the Bank
    could have put in place a system of pre-approval for the electronic banking
    facilities in relation to the payroll account in the absence of any evidence
    concerning that issue. Third, it claims that the trial judge erred in holding
    that failing to put in place a monitoring system, or failing to withdraw
    electronic banking services, can constitute assistance for the purpose of
    liability under the doctrine of knowing assistance in a breach of trust. In the
    Banks view, this amounts to imposing liability for nonfeasance, which it
    asserts is impermissible.

[26]

We do not accept these arguments.

[27]

Concerning the first issue, at paras. 84 and 85
    of his reasons, the trial judge accurately set out the knowledge requirement for
    knowing assistance in a breach of trust.

[28]

Further, contrary to the Banks assertion, we
    are not persuaded that the trial judge found the requisite knowledge based on a
    failure to monitor TPCs activities and that he therefore blurred the
    distinction between actual and constructive knowledge.

[29]

Rather, in our view, the trial judge found the
    requisite knowledge based on the fact that the Bank had become aware of the
    existence of a deficit in the tax account

a trust
    account, which should not operate at a deficit

in
    late January, when it converted TPCs continuing overdraft into a demand loan,
    and the further fact that Garland had raised the possibility of a fraud in the
    January 25, 2011 meeting. In these circumstances, the Bank advised TPC it would
    permit the tax account to continue to operate only on the basis of funds in
    hand.

[30]

As stated by the trial judge at para. 94, the
    Bank had clear notice of a real possibility of past actions constituting a
    breach of trust in respect of the operations of TPC, possibly extending to
    fraud, by an unknown party. In continuing to afford unmonitored access to electronic
    banking facilities in the face of this knowledge, the trial judge found the
    Bank acted recklessly.

[31]

As we read the trial judges reasons, the
    knowledge component of his conclusion was premised on the information the Bank
    had, not on its failure to acquire additional information through monitoring.
    As the Supreme Court of Canada stated in
R. v. Sansregret
, [1985] 1 S.C.R. 570, 17 D.L.R. (4th) 577, recklessness consists of
    knowledge of a danger or risk and persistence in a course of conduct that creates
    a risk that the prohibited result will occur. In our view, the trial judge did
    not misapply this definition.

[32]

Concerning the second issue, there was some
    limited evidence from a bank employee on cross-examination indicating it could
    have been possible to put in place a system requiring pre-approval of payments
    out of the TPC payroll account. However, even if this evidence was insufficient
    to support the trial judges finding concerning monitoring, it is not disputed
    that the Bank could have frozen TPCs payroll account. Although freezing the
    payroll account may have prevented TPC from doing business pending delivery of
    the BDO report, in the light of the trial judges finding concerning the Banks
    knowledge, the Bank was not justified in giving TPC unfettered access to
    electronic banking in the meantime.

[33]

Concerning the third issue, at its core, the
    trial judges finding was that the Bank participated in the breach of trust by
    continuing to grant TPC access to its electronic banking facilities  the means
    by which the fraud was perpetrated  when it had clear notice of a real
    possibility of past actions constituting a breach of trust in respect of the
    operations of TPC, possibly extending to fraud, by an unknown party. We see
    nothing improper about the trial judges conclusion that by continuing to
    afford access to its electronic banking facilities in the face of this
    knowledge, the Bank participated in a breach of trust. Such conduct goes beyond
    a mere failure to act. By permitting TPC continued access to electronic banking
    facilities, the Bank afforded TPC the means to perpetrate a fraudulent breach
    of trust.

The Cross-Appeal

[34]

The respondents cross-appeal the trial judges
    finding that the Bank is not liable for knowing receipt of trust funds in
    relation to the funds transferred by TPC from its payroll account to its tax
    account on January 20-21, 2011. They raise two issues by way of cross-appeal.
    First, they argue that the trial judge erred in holding that the reduction of
    the overdraft was not a receipt within the meaning of the doctrine of knowing
    receipt. Second, they argue that the trial judge erred in law when he found
    that the Bank had no obligation to inquire into the reasons for the overdrafts.

[35]

We begin with the second issue. The trial judges
    conclusion that the Bank had no obligation to inquire into the reason for the overdraft
    was a conclusion premised on findings of fact. As we have summarized above, the
    trial judge was satisfied that as of the date of the impugned transfers, the Bank
    was not aware that TPCs tax account was operating at a deficit and therefore
    had no basis to inquire into TPCs explanation concerning why the overdrafts
    were occurring. In our view, the trial judge was assessing the Banks conduct
    on an objective basis. Moreover, we are not satisfied that the respondents have
    demonstrated any palpable and overriding error in the trial judges findings.
    The fact that a forensic examination of TPCs tax account might reveal some
    prior failure to cover an overdraft within the requisite period does not mean
    the Bank was aware of it.  Accordingly, we see no basis on which to interfere
    with the trial judge's conclusion.

[36]

In the circumstances, it is unnecessary that we
    consider the first issue raised. However, nothing in these reasons should be
    taken as endorsing the trial judges conclusion on that issue.

Disposition

[37]

Based on the foregoing reasons, the
    appeal and cross-appeal are dismissed. In accordance with the parties submissions,
    we order no costs of the appeal and cross-appeal.

Janet
    Simmons J.A.

K. van
    Rensburg J.A.

C.W.
    Hourigan J.A.


